--------------------------------------------------------------------------------

Exhibit 10.3


ACETO CORPORATION
STOCK OPTION PLAN
(as Amended and Restated effective as of September 19, 1990)


1.  
Purpose



The Aceto Corporation Stock Option Plan (the “Plan”) is intended to give to
officers and other key employees of Aceto Corporation (the “Company”) an
increased incentive to promote the success of the Company by affording them an
opportunity to purchase stock in the Company pursuant to stock options.


2.  
Number of Shares



Options may be granted by the Company from time to time under the Plan to one or
more persons falling within the class of employees specified in Paragraph 4
hereof to purchase an aggregate of 400,000 shares of the company’s Common Stock,
$.01 par value, subject to adjustment as provided in paragraph 8.  The shares
available for options to be granted under the Plan may consist either in whole
or in part of shares of the Company’s authorized but unissued Common Stock or
shares of the Company’s authorized and issued Common Stock reacquired by the
Company and held in its treasury, as may from time to time be determined by the
Board of Directors (the “Board”).  If any option granted under the plan expires
or terminates for any reason, in whole or in part, without having been
exercised, the number of shares subject to that option or part shall be
available for further options pursuant to the Plan.


3.  
Administration



The Plan shall be administered by the Board, which shall have full authority,
subject to the provisions of the Plan, (i) to determine, in its discretion, the
individuals to whom, and the times at which, options shall be granted, the
number of shares covered by each option, the option price, and the other terms
and provisions of the respective option agreements (which need not be
identical), including provisions concerning the time or times when, and the
extent to which, the options may be exercised, (ii) to adopt rules and
regulations relating to the Plan, (iii) to interpret the Plan and the option
agreements, and (iv) to make all other determinations and to take all other
action necessary or advisable for the administration of the Plan.  All such
determinations and actions shall be final and conclusive for all purposes and
upon all persons.


 
 

--------------------------------------------------------------------------------

 

 
4.  
Eligibility



Officers and other key employees of the Company or any subsidiary of the Company
shall be eligible to receive an option or options hereunder.  A director, as
such, shall not be considered an officer or employee for purposes of the Plan,
but a person otherwise eligible to participate in the Plan shall not be
disqualified because he is a director of the Company or any subsidiary.  More
than one option may be granted to any eligible person.  No option may be granted
to any person who owns, at the time an option is granted to him, more than 10%
of the then outstanding shares of the Company’s Common Stock.  As used herein,
the term “subsidiary” means any corporation of which stock possessing 50% or
more of the total combined voting power of all classes of stock is owned
directly by the Company or by any one of its subsidiaries (as defined in this
sentence).


5.  
Option Price;  Date of Option



(a)       
The option price shall be determined by the Board, and may be greater than or
less than the market value of the stock on the date the option is granted.



(b)       
The date of the granting of an option under the Plan shall be the date on which
such option shall be duly executed by or on behalf of the Company.



6.  
Exercise of Option

 
(a)        
Each option granted under the Plan shall become exercisable at such time, or in
installments at such times, as may be provided therein.  To the extent that any
installment of an option has become exercisable it may be exercised thereafter,
in whole at any time or from time to time in part, until the option or that
installment terminates.  An option may be exercised only during the continuance
of the optionee’s employment, except as provided in paragraph 7 with respect to
termination of optionee’s employment on his death.  As used herein, the term
“optionee’s employment” shall mean the employment of the optionee by the Company
or by a subsidiary.

      

(b)        
An option shall be exercised by written notice of exercise in the form
prescribed by the Board, delivered to the Company, in such manner as the Board
may designate.  The notice shall specify the number of shares for which the
option is being exercised (which number, if less than all of the shares then
subject to exercise, shall not be less than such number as the Board may
designate) and shall be accompanied by payment in full of the purchase price of
such shares.

      

(c)       
Upon any exercise of an option, the Company may, in the discretion of the Board,
offer to lend to the person exercising the option all or any part of the
purchase price of the shares to be purchased upon exercise of the option, the
loan to be on such terms (including the rate of interest, the repayment schedule
and the security, if any) as the Board may determine.



 
 

--------------------------------------------------------------------------------

 
(d)       
Upon any exercise of an option, the Company may, in the discretion of the Board,
permit the person exercising the option to make all or any portion of such
payment in kind by the delivery of shares of the Common Stock having a fair
market value, on the date of delivery, equal to the portion of the option price
so paid.



(e)       
No shares shall be delivered upon exercise of any option until all laws, rules
and regulations which the Board may deem applicable have been complied with.  If
a registration statement under the Securities Act of  1933 is not then in effect
with respect to the shares issuable upon such exercise, the person exercising
the option must give to the Company a written representation and undertaking,
satisfactory in form and substance to the Board, that he is acquiring the shares
for his own account for investment and not with a view to the distribution
thereof; in such case the certificates for the shares shall bear an appropriate
legend.



(f)       
The person exercising an option shall not be considered a recordholder of the
stock so purchased for any purpose until the date on which he is actually
recorded as the holder of such stock upon the stock records of the Company.



7.  
Termination of Option



Each option, to the extent it has not theretofore been exercised, shall
terminate upon the termination of the optionee’s employment for any reason,
except that if the optionee’s employment ceases by reason of his death, his
option may be exercised (by the person or persons to whom his rights under the
option pass by his will or by the laws of descent and distribution) at any time
within 90 days after his death, for the lesser of (i) that number of shares
which the optionee was entitled to purchase at the time of his death or (ii)
that number of shares for which the option would have been exercisable on the
date of exercise had the optionee’s employment not terminated.  An optionee’s
employment shall not be deemed to have ceased by reason of the transfer of his
employment, without interruption of service, between or among the Company and
any subsidiary of the Company.


8.  
Adjustments Upon Changes in Stock



Each option agreement shall contain such provisions as the Board may determine
to be appropriate for the adjustment of the kind and number of shares subject to
the option, or the option price or both, in the event of any changes in the
outstanding Common Stock of the Company by reason of stock dividends, stock
splits, stock distributions, recapitalizations, reorganization, mergers,
consolidations, sales or exchanges of assets, combinations or exchanges of
shares, or the like.  In the event of any such change in the outstanding Common
Stock, the kind and aggregate number of shares of stock subject to the Plan
shall be adjusted if and to the extent determined appropriate by the Board whose
determination shall be conclusive.


 
 

--------------------------------------------------------------------------------

 
9.  
Non-Transferability of Options



Any option granted under the Plan may not be transferred and, during the
lifetime of the employee to whom granted, may be exercised only by him.


10.  
No Right to Employment



Nothing in the Plan or in any option granted pursuant to the Plan shall confer
upon any officer or employee any right to continue in the employ of the Company
or of any of its subsidiaries or shall interfere in any way with the right of
the Company or any such subsidiary to terminate his employment with or without
cause.


11.  
Amendment, Suspension, Expiration and Termination of Plan



The Board may at any time suspend or terminate the Plan and may amend it from
time to time in such respects as the Board may deem advisable in order to
conform to any change in the law or in any other respect which the Board may
deem to be in the best interests of the Company; provided however, that without
the approval of the Stockholders of the Company no such amendment shall (a)
except as specified in paragraph 8, increase the maximum number of shares for
which options may be granted under the Plan, or (b) change the provisions of
paragraph 4 relating to eligibility.


The Plan shall terminate on September 19, 2000 or at any such earlier time as
the Board may determine.  Options outstanding under the Plan at the time of the
termination of the Plan shall remain in effect until such Option shall have been
exercised or shall have expired in accordance with its terms.


12.  
Stockholder Approval



The Plan as Amended and Restated shall become effective upon its adoption by the
Board but if the Plan is not approved by the stockholders of the Company within
twelve months after its adoption by the Board of the Plan and any options
granted thereunder subsequent to September 19, 1990 shall become void.